979 F.2d 850
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Benny L. MCLAURIN, Petitioner-Appellant,v.Stephen T. SMITH, Warden, Respondent-Appellee.
No. 92-5485.
United States Court of Appeals, Sixth Circuit.
Nov. 13, 1992.

Before KEITH and DAVID A. NELSON, Circuit Judges, and LIVELY, Senior Circuit Judge.

ORDER

1
Benny McLaurin appeals the district court's order dismissing his 28 U.S.C. § 2254 petition for a writ of habeas corpus.   Following a jury trial, he was convicted of two counts of first degree rape.   He received two consecutive twenty-year prison terms.   He requests counsel and a transcript in his appellate brief.   This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.   Upon examination of the record and briefs, this panel unanimously agrees that oral argument is not needed.   Fed.R.App.P. 34(a).


2
McLaurin claimed that the trial court improperly admitted identification evidence and permitted juror misconduct.   Further, he alleged that the prosecution improperly withheld exculpatory information, there was insufficient evidence to sustain his conviction, he received ineffective assistance of counsel, and his sentence violates the double jeopardy clause of the Constitution.


3
The district court dismissed his petition as meritless.   See  Neil v. Biggers, 409 U.S. 188, 199-200 (1972) and other cases cited in the district court's memorandum opinion.


4
McLaurin raises basically the same issues on appeal.   In addition, he argues that the district court improperly failed to hold an evidentiary hearing.


5
Upon review, we conclude that the district court correctly dismissed the petition for the reasons stated in its memorandum opinion dated March 12, 1992.   Therefore, the district court's judgment is affirmed.   Rule 9(b)(3), Rules of the Sixth Circuit.   The requests for counsel and transcript are denied.